Citation Nr: 9918606	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.



REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1974.
When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, for additional development.  The RO 
was requested to provide a comprehensive recitation of all 
the applicable rating criteria pertaining to the veteran's 
non-service-connected disabilities and clearly indicate the 
evaluations currently assigned.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2 The veteran has a single permanent disability ratable at 
100 percent under regular schedular evaluation, and has a 
separate distinct disability ratable as 60 percent or more 
under regular schedular evaluation.

3. The veteran is not blind or in a nursing home, is capable 
of performing activities of daily living, and is able to 
protect himself from the everyday hazards of life.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension benefits 
based on housebound status have been met.  38 U.S.C.A. §§ 
1502(c), 1521(e), 5107(a) (West 1991); 38 C.F.R. § 3.351(d) 
(1998).

2.  The requirements for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d), 5107(a) (West 1991); 38 
C.F.R. §§ 3.351(b), (c), 3.352(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been deemed permanently and totally disabled 
for pension purposes from November 7, 1994.  He contends that 
he is entitled to special monthly pension based on the need 
for aid and attendance or by reason of being housebound, due 
to the disabling manifestations of his non-service-connected 
COPD and emphysema, degenerative disc disease of the lumbar 
spine, and dysthymia.  The veteran relates that he requires 
oxygen at all times as a result of his COPD and emphysema, 
and is in chronic pain at all times due to his back 
disability.  He also asserts that he is depressed and suffers 
from agoraphobia.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See, Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  VA examinations have been conducted 
and VA and private treatment records have been obtained.  

Factual Background

Pursuant to the October 1998 remand, the RO issued a 
Supplemental Statement of the Case (SSOC) in November 1998 in 
order to clarify ambiguities present in a May 1997 SSOC.  The 
November 1998 SSOC provided that the veteran's service-
connected laceration of the left third finger was evaluated 
as noncompensable, under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1998).  Regarding the veteran's non-service-connected 
disabilities, a left knee disability was evaluated as 10 
percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998); dysthymia was evaluated as 30 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9405 (1998); 
degenerative joint disease of the lumbar spine was evaluated 
as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998); and chronic obstructive pulmonary disease 
(COPD) and emphysema were evaluated as 60 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6603 (1998).  The RO 
acknowledged that during the pendency of the veteran's 
appeal, the rating criteria for COPD changed, effective 
October 7, 1996.  

Regarding a need for aid and attendance or being housebound, 
the veteran reported during a VA general medical examination 
in October 1995 that he had increasing difficulty walking and 
moving about, and estimated that he could walk about 50 to 60 
yards without becoming extremely dyspneic.  He recounted pain 
on every step and said that he wore a back brace when out of 
his house.  During an October 1995 VA psychiatric 
examination, the veteran said that he watched television 
during the day, and did no shopping, eating out or cooking.  
He ate with his mother who lived across the street from him.  
The Global Assessment of Functioning (GAF) score for the 
present and previous year was 40.  

Medical and treatment records from James B. Noble, M.D., for 
1990 and the period from 1993 to 1997 have been associated 
with the claims file.  These records show treatment and 
complaints of low back pain, COPD, abdominal pain and 
depression.  They specifically note that the veteran did not 
have a loss of bowel or bladder control.  The records do not 
contain any findings or reports showing that the veteran 
needed aid and attendance.  

VA treatment records for the period from 1994 to 1997 show 
that the veteran received psychiatric treatment, treatment 
for COPD and asthma, and treatment for pain management.  In 
March 1997 the veteran scored a 32 on the Beck Depression 
Inventory, and was diagnosed as having severe clinical 
depression.  Otherwise, these records do not contain any 
findings or reports showing that the veteran needed aid and 
attendance. 

The veteran was provided a VA Aid and Attendance / Housebound 
examination in January 1997, during which he frankly stated 
that he was not housebound but could use some aid and 
attendance.  He said that he was no longer on home oxygen, as 
his hospital had stopped providing oxygen due to his 
continued smoking, currently half a pack a day.  The examiner 
noted that according to a VA Progress Note, the veteran's p02 
was 59, and recent FEF was 25 to 75 percent, had been in the 
13 to 32 percent predicted.  The veteran reported that after 
spinal operations in 1993 and 1995, he wore a brace at all 
times.  He said that these operations had helped him 
minimally, although before the first operation he had 
essentially no movement of the lower extremities.  The 
veteran said that he had required an attendant to bring him 
the distance to the exam.  He said that if he had a car he 
would be able to drive short distances, but not one hundred 
miles. 

The examiner noted that the veteran was not blind or 
hospitalized.  His present complaints related largely to 
difficulty with breathing and his low back.  Physical 
examination revealed marked wheezes over the posterior lung 
fields, more marked in expiration than inspiration.  
Radiographic examination of the chest led to an impression 
negative for acute process.

Regarding the veteran's upper extremities, he was able to 
feed himself, fasten his clothes, bath, shave and attend to 
the needs of nature.  There were no amputations.  Regarding 
the lower extremities, the veteran had great difficulty 
standing on the right leg and reported great difficulty 
bending the right knee.   Range of motion for the right knee 
was full with no instability. 

Examination of the veteran's lumbar spine showed that he 
could support himself for a few seconds standing on his left 
lower extremity, but did much better standing on the right 
lower extremity.  He had no pain over the paraspinal muscles 
of the lumbar spine, but did have pain in the lower lumbar 
spine over the incision from two previous surgeries, and 
considerable tenderness on moderate palpation.  Forward 
flexion was limited to 30 degrees by pain, extension was 
limited to 20 degrees by pain, left lateral bending was to 20 
degrees, and right lateral bending was to 25 degrees.  
Radiographic examination showed degenerative joint disease of 
the lumbar spine with pedicle fusion of L5 and S1.  

The diagnosis was degenerative joint disease of the lumbar 
spine, post two operations with marked pain and limitation of 
function of the lumbar spine; and severe chronic obstructive 
pulmonary disease.  The examiner stated that the veteran was 
able to leave the house and walk for short distances, i.e., 
50 to 60 yards.  The examiner stated that neither he or the 
veteran believed that the veteran was housebound.  The 
examiner also expressed the opinion that the veteran was able 
to protect himself against everyday hazards and environments 
and that he was able to carry out basic self-care activities.  

In an August 1997 remand, the Board pointed out that the 
January 1997 VA examination report did not address any 
psychiatric disability.  As a result, the veteran was 
provided a VA psychiatric examination in January 1998.  The 
veteran's main complaint was depression which started after 
his 1991 back injury and was aggravated by separation from 
his second wife.  Since then he had been living by himself 
and able (sic) to function properly because of severe pain.  
He took care of himself but ate with his mother who lived 
across the street.  He complained of lack of energy, no 
interest due to back pain, and limited physical activity.  He 
had been unable to hunt or fish for the last 5 years.  Since 
the back injury, he had been unable to do anything around his 
house or farm.  He took medication and occasionally took 
narcotics due to back pain, and complained of insomnia, 
inability to rest and decreased sexual activity due to back 
pain. 

On examination, the veteran was neatly groomed with mild 
psychomotor retardation, depressed mood, coherent and goal-
directed speech, and no thought disorder, delusions or 
hallucinations.  He was competent with adequate insight and 
judgment.  The Axis I diagnosis was dysthymic disorder, 
depression, secondary to chronic pain, alcohol abuse in 
partial remission, drug abuse in complete remission.  The 
Axis V GAF score was 55.

The veteran submitted correspondence in April 1998 reporting 
that his ability to do daily tasks in the home was becoming 
more and more difficult each day.  He said that he did not 
have the strength or ability to do house work, laundry or 
cooking.  He said that his mother had done these things in 
the past, but she was now 71 years of age and he was unable 
to expect her to keep up.  He stated that he himself did not 
have any more strength and was highly depressed because it 
seemed as though his life had stopped without dying.  
Legal Analysis

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable. 38 U.S.C.A. § 1521(d).  
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person. 38 C.F.R. § 3.351(b).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity. 38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351(c).  There is no dispute in the 
instant appeal that the veteran is neither blind nor a 
nursing home patient.

Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a).  In such a case, 
the veteran must show that he is disabled and in need of 
regular aid and attendance in carrying out the functions of 
his everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  For the purpose of § 3.352(a) "bedridden" 
will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.

The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a).  In the instant 
appeal, there is no dispute that the veteran is not bedridden 
under the terms of § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in § 3.352(a) be found to exist before a favorable 
rating may be made.  The particular personal functions that 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits by reason of being 
housebound.  38 C.F.R. § 3.351(a)(1).  In such a case, in 
addition to having a single permanent disability rated 100 
percent disabling under the Schedule for Rating Disabilities 
(not including ratings based upon unemployability under 38 
C.F.R. § 4.17), the veteran must demonstrate (1) that he has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) that he is permanently housebound by reason of disability 
or disabilities. This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502(c), 1521(e); 38 C.F.R. §§ 3.351(d).

In evaluating the veteran's claim for special monthly pension 
benefits by reason of being housebound, first for 
consideration is whether the veteran has a single permanent 
disability that is ratable at 100 percent.  The Board 
observes that although a November 1998 RO decision assigned a 
60 percent evaluation for the veteran's pulmonary disorder, 
the February 1996 decision appealed had assigned a 100 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1998), provides that a 100 percent evaluation will be 
assigned where, inter alia, outpatient oxygen therapy is 
required.  Although the veteran has apparently recently had 
outpatient oxygen withheld because of smoking, the record 
reflects that he requires outpatient oxygen therapy.  In 
resolving all doubt in his favor a 100 percent evaluation for 
his pulmonary disorder is warranted.  A 30 percent evaluation 
has been assigned for his dysthymia.  With consideration that 
GAF scores of 55 and 40 have been assigned and his depression 
has been described as severe, the symptoms associated with 
his dysthymia more nearly approximate the criteria for a 70 
percent evaluation based on causing severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (effective prior to November 7, 1996).  
Therefore, he is eligible for special monthly pension 
benefits by reason of having a single permanent disability 
ratable at 100 percent under regular schedular evaluation, 
and a separate distinct disability ratable as 60 percent or 
more under regular schedular evaluation.  38 C.F.R. 
§ 3.351(d).

Regarding special monthly pension benefits based on need of 
aid and attendance, the Board finds that the veteran is not 
blind or in a nursing home.  Therefore, the veteran is not 
eligible for special monthly pension benefits by the need for 
aid and attendance pursuant to 38 C.F.R. § 3.351(c).  

In addition, the Board finds that the veteran is ineligible 
for special monthly pension benefits due to a factual need 
for aid and attendance pursuant to 38 C.F.R. § 3.352(a).  In 
so finding, the Board recognizes that the veteran's 
conditions do result in some disability and impairment.  
Similarly, the Board recognizes the veteran's subjective 
complaints, received in April 1998, that his mother did his 
cooking, house work and laundry because he lacked the ability 
or strength to do so himself.  The veteran's statements will 
be accorded small probative weight because while he is able 
to subjectively describe what he perceives as his state of 
physical affairs, he does not have specialized training in 
recognizing how little or greatly disabled he is in a medical 
sense.  This is especially so in regard to being able to 
protect himself from his daily environment and what functions 
his motor abilities will allow him to accomplish.

In a January 1997 report based on an objective examination, a 
VA examiner expressed the opinion that the veteran was able 
to feed himself, fasten his clothes, bath, shave and attend 
to the needs of nature by himself.  Further, the examiner 
said that the veteran was found to be able to protect himself 
without assistance from the hazards or dangers incident to 
his daily environment, was able to carry out all basic self-
care activities, and had a neatly groomed appearance.  The 
examiner pointed out that veteran himself stated that he did 
not require an attendant to drive him short distances.  The 
examiners comments will be accorded large probative weight 
because of his ability to objectively evaluate the veteran's 
abilities based upon specialized training and understanding 
of how motor functions may affect the ability to perform 
certain actions.

On the basis of the above analysis and the evidence that 
reflects that the veteran is able to go to his mothers and 
apparently eat independently, as well as there being no 
indication that he is unable to dress himself or unable to 
attend to the needs of nature, or that he requires assistance 
with his back brace, or actually requires personal assistance 
of others, the Board finds that the preponderance of the 
evidence is against the veteran's claim that he has a factual 
need for aid and attendance. 

ORDER

Special monthly pension based on being housebound is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Special monthly pension based on the need for regular aid and 
attendance is denied.

		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

